NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                In re the Matter of:

                    MARIE RIGHETTI, Petitioner/Appellee,

                                         v.

                 ZACHARY JUARBE, Respondent/Appellant.

                            No. 1 CA-CV 18-0066 FC
                                 FILED 10-11-2018


            Appeal from the Superior Court in Maricopa County
                           No. FN2017-006006
            The Honorable Roger L. Hartsell, Judge Pro Tempore

                                   AFFIRMED


                                     PARTIES

Zachary Juarbe, Peoria
Respondent/Appellant

Marie Righetti, Protected Address
Petitioner/Appellee


                        MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Kenton D. Jones and Judge David D. Weinzweig joined.
                            RIGHETTI v. JUARBE
                            Decision of the Court

S W A N N, Judge:

¶1            Zachary Juarbe contends the superior court erred by
continuing an order of protection in favor of Marie Righetti. For reasons
that follow, we affirm.

¶2            Righetti petitioned for an order of protection against Juarbe,
alleging he had repeatedly sent her harassing text and email messages. The
superior court found reasonable cause to believe Juarbe “may commit an
act of domestic violence or has committed an act of domestic violence
within the past year,” and issued an order of protection directing that he
have no contact with Righetti or her children and prohibiting him from
going to or near Righetti’s residence and workplace, or the children’s
school.

¶3           Juarbe requested a hearing, which the court held within two
weeks. After hearing testimony and receiving evidence, the court found
good cause to continue the order of protection and directed that it remain
in effect. The court later denied Juarbe’s request for a supplemental
contested hearing. Juarbe appeals.

¶4            Juarbe argues the superior court erred by continuing the
order of protection because Righetti did not prove that Juarbe sent the
allegedly harassing text and email messages. In particular, he contends that
the printed messages Righetti submitted to the court were not accompanied
by any third-party authentication or other information establishing that
Juarbe sent them. Juarbe also argues Righetti did not prove “without any
doubt” that she had a romantic relationship with him. We review an order
of protection for an abuse of discretion. Savord v. Morton, 235 Ariz. 256, 259,
¶ 10 (App. 2014).1

¶5            A court shall issue an order of protection if it determines there
is reasonable cause to believe that the defendant may commit an act of
domestic violence or has committed an act of domestic violence within the
past year. A.R.S. § 13-3602(E). The court may continue the protective order
after a hearing if the plaintiff proves his or her case by a preponderance of
the evidence. A.R.S. § 13-3602(I); Ariz. R. Prot. Order P. 38(g). Because
Juarbe did not provide a transcript of the protective order hearing, we must


1      Although we may regard Righetti’s failure to file an answering brief
as a confession of reversible error, McDowell Mtn. Ranch Cmty. Ass’n v.
Simons, 216 Ariz. 266, 269, ¶ 13 (App. 2007), in the exercise of our discretion,
we choose to address the merits of the appeal.


                                       2
                          RIGHETTI v. JUARBE
                          Decision of the Court

presume the record supports the superior court’s findings. See Baker v.
Baker, 183 Ariz. 70, 73 (App. 1995). Accordingly, we assume Righetti
presented credible evidence at the hearing that Juarbe might commit an act
of domestic violence or had committed an act of domestic violence within
the past year. Without a transcript of the proceeding, we cannot say the
court abused its discretion by continuing the order of protection. We
therefore affirm.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                        3